Name: Commission Regulation (EEC) No 2961/81 of 12 October 1981 on the supply of common wheat to the Kingdom of Nepal as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/ 10 Official Journal of the European Communities 16 . 10 . 81 COMMISSION REGULATION (EEC) No 2961/81 of 12 October 1981 on the supply of common wheat to the Kingdom of Nepal as food aid Whereas, following Greek accession , in the case of products for which there are accession compensatory amounts in trade between Greece and the other Member States the procedure for comparing tenders should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply pro ­ cedures in accordance with the provisions of Regula ­ tion (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 28 May 1980 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 8 000 tonnes of common wheat to the Kingdom of Nepal under its food-aid programme for 1980 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereals and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Article 2 For the purposes of comparing tenders, without preju ­ dice to the provisions of Articles 8 and 1 1 of Regula ­ tion (EEC) No 1974/80, each tender shall be corrected by the accession compensatory amount, if any, appli ­ cable in trade between Greece and the other Member States . The correction shall be made by increasing tenders which , pursuant to the second subparagraph of Article 4 (3) of the said Regulation , state Greece by the acces ­ sion compensatory amount. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1981 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . 0 OJ No L 192, 26 . 7 . 1980 , p . 11 . 16 . 10 . 81 Official Journal of the European Communities No L 297/ 11 ANNEX I 1 . Programme : 1980 2. Recipient : Kingdom of Nepal 3 . Place or country of destination : Kingdom of Nepal 4 . Product to be mobilized : common wheat 5 . Total quantity : 8 000 tonnes 6 . Number of lots : two 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fiir landwirt ­ schaftliche Marktordnung (BALM), D-6000 Frankfurt/Main, Adicksallee 40 (telex 41 14 75) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 13 %) 10 . Packaging :  in new bags (')  jute sacks of a minimum weight of 600 g or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE KINGDOM OF NEPAL' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Calcutta 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 30 October 1981 16 . Shipment period : December 1981 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R . No L 297/ 12 Official Journal of the European Communities 16 10 . 81 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde ( t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Porto d imbarco Haven van inlading 1 681 HamburgFÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  800 LÃ ¼beck 2 519 Hochdonn Community port Port de la CommunautÃ © Porto dÃ ©lia ComunitÃ Haven van de Gemeenschap 4 000 Lagerhaus Heinz Henkel GmbH und Co . Breiinger StraÃ e 32 3002 Wedemark LÃ ¼becker Hafengesellschaft mbH Postfach 2235 2400 LÃ ¼beck Spedition - und Handelsgesellschaft Kock KG Postfach 1108 2223 Meldorf Lagerhaus Heinz Henkel GmbH und Co . Breiinger StraÃ e 32 3002 Wedemark LÃ ¼becker Hafengesellschaft mbH Postfach 2235 2400 LÃ ¼beck Spedition - und Handelsgesellschaft Kock KG Postfach 1108 2223 Meldorf 2 682 Hamburg LÃ ¼beck964 2 354 Hochdonn 4 000 \